Citation Nr: 1610728	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  13-06 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation for posttraumatic stress disorder (PTSD) in excess of 70 percent from June 18, 2010 to October 27, 2015. 

2.  Entitlement to a total disability rating based on individual unemployability for service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel








INTRODUCTION

The Veteran had active duty service from October 1970 to October 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran's claims were then remanded by the Board in May 2015 for additional development.  The claims are now back before the Board for appellate review.

During the pendency of the appeal, the RO issued an October 2015 rating decision increasing the Veteran's evaluation for PTSD to 70 percent for a period and then to 100 percent, effective October 27, 2015.  As a 100 percent rating is the maximum benefit available, the remaining issue before the Board, as to the Veteran's PTSD claim, is whether the Veteran is entitled to a rating in excess of 70 percent prior to October 27, 2015.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
 
FINDINGS OF FACT

1.  From June 18, 2010 to May 1, 2013, the Veteran's PTSD was manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.

2.  Since May 1, 2013, the Veteran's PTSD has been manifested by total occupational and social impairment.



CONCLUSIONS OF LAW

1.  Prior to May 1, 2013, the criteria for an evaluation in excess of 70 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, Diagnostic Code 9411 (2015).

2.  Since May 1, 2013, the criteria for an evaluation of 100 percent for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, Diagnostic Code 9411 (2015).

3.  There no longer remains a case or controversy related to the Veteran's claim for a TDIU.  38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissed Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  The Veteran requested a TDIU and perfected an appeal as to that issue.  In a November 2015 notice of disagreement, the Veteran indicated that he was seeking a TDIU from May 2013.  The assignment of a 100 percent rating from May 1, 2013 therefore fully satisfies the Veteran's appeal for a TDIU, and that claim will be dismissed.  

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

A letter sent to the Veteran in July 2010 satisfied VA's duty to notify.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs) and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed in connection with the claims decided herein.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining the Veteran's relevant medical records.  

The Veteran was also afforded VA examinations in November 2010 and October 2015 for his PTSD claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations in this case were adequate, as they were predicated on examinations that addressed the rating criteria that are relevant to rating the disability in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board is also satisfied that there has been substantial compliance with the prior May 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the May 2015 remand, the Board requested that the AOJ take all indicated action to contact the Veteran and obtain authorizations for any additional treatment and associate those records with the file, along with any outstanding VA medical records.  The Board also requested that the AOJ obtain a new VA examination for the Veteran.  The AOJ subsequently associated the relevant medical records with the claims file and the Veteran was afforded another VA examination in October 2015.  As such, there has been substantial compliance with prior Board remands.   

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of this claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability (during the rating period) that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The Veteran's PTSD is rated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, which contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, General Rating Formula.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Mauerhan, 16 Vet. App. at 443.

The Board finds that upon review of the evidence of record, an increased evaluation is warranted for the Veteran's PTSD on and after May 1, 2013, but not prior to that date.  

A.  Prior to May 1, 2013

At appointments with his private provider, Dr. HJ, in July and October 2010, the Veteran reported that he was not involved with activities beyond going to work and returning home.  He was stressed out while at work and hated "dealing" with people.  He also reported that he had not been getting along with his wife and noted that they had little interaction.  The Veteran was sleeping approximately 4 hours per night with medication and experiencing flashbacks and nightmares.  Dr. HJ noted that the Veteran appeared disheveled and unkempt at these appointments.  

In November 2010, the Veteran underwent a VA examination in connection with his claim.  At that examination, he reported feeling depressed occasionally, especially while at work.  He also reported feelings of helplessness and acknowledged occasional thoughts of suicide, but denied suicidal ideation at the examination.  The Veteran noted that he was married to his second wife, but characterized the relationship as "not like it should be."  He reported that he would occasionally go out to dinner with his wife and that they tried to take one vacation per year together.  The Veteran indicated that he spoke with his two children from his first marriage on a monthly basis and that he spent time with his son, who also enjoyed drag racing motorcycles.  However, he also reported that he did not feel close to his two children, but noted that he did have a close relationship with his granddaughter.  He spent his time drag racing about once per month, working on his motorcycle, and watching television.  At that time, the Veteran was continuing to work full-time, but reported that he had difficulties dealing with his co-workers and stayed to himself to avoid conflict.  
 
The November 2010 VA examiner noted that the Veteran was appropriately dressed, with unremarkable speech, and blunted affected.  The Veteran's attitude was recorded as indifferent and irritable.  He was fully oriented and had no delusions, hallucinations, or inappropriate behavior.  The VA examiner also reported that the Veteran experienced passive suicidal thoughts, but did not experience homicidal thoughts or episodes of violence.  It was noted that the Veteran had good impulse control and was able to accomplish minimal personal hygiene.  It was also noted that the Veteran had trouble with irritability and outbursts of anger, sleep issues, hypervigilance, and exaggerated startle response.  The VA examiner opined that the Veteran's symptoms were moderate, overall.  Based on the Veteran's symptoms of withdrawal and frequent depression and irritability, the examiner then opined that the Veteran's PTSD was productive of reduced reliability and productivity, which is the criteria necessary for a 50 percent evaluation.

At an appointment with Dr. HJ in October 2011, the Veteran reported that he was thinking of leaving his job, as he was having difficulty dealing with people while at work.  He reported that he had no social interaction with his wife and that he was avoiding her while he was at home.  He was again noted to be disheveled and unkempt at the appointment.  At an appointment with Dr. HJ in August 2012, the Veteran reported largely the same symptoms.  He also noted that he was becoming easily angry and irritated at work due to his interactions with people.

In March 2013, the Veteran reported that he continued to have no social interaction, no friends, no places to go, and little interaction with his wife.  He was stressed out at work and reported that his supervisor was getting on his nerves every day.  He thought about leaving his job, but reported that he could not do so, due to financial difficulties.  The stress of staying at his job, however, made him feel like he would "lose it."  The Veteran denied hallucinations or any suicidal or homicidal ideation at that time, but continued to experience flashbacks and nightmares.  The Veteran's medical records then show that he quit his job in May 2013 as a result of his PTSD symptoms.

After careful consideration of the evidence of record, the Board finds that the Veteran's symptoms more closely align with a 70 percent evaluation for the period of June 18, 2010 to May 1, 2013.  First, while there is severe social impairment, there is not total social impairment for this period.  The Veteran has competently and credibly reported that he was unable to maintain social interactions with his co-workers and that he had little social interaction with his wife.  He also noted that he did not feel close with his children.  However, the Veteran also reported having good relationships with his children, to include spending time with his son, and a close relationship with his granddaughter.  He also acknowledged that he was participating in some motorcycle drag racing during this time period as well.  This is clearly significant and severe social impairment, but the Board finds that it does not represent total impairment.  Likewise, the Veteran's PTSD did not cause total occupational impairment prior to May 1, 2013.  The Veteran was experiencing progressive stress and difficulties at his job, primarily due to ongoing conflicts with co-workers and his supervisor.  However, the Veteran was continuing to work full-time during this time period and thus, the evidence of record demonstrates significant occupational impairment, but not total impairment.

Additionally, the evidence of record at this time does not show that the Veteran was experiencing persistent delusions or hallucinations or a persistent danger of hurting others.  The evidence of record also does not show any disorientation or severe memory loss such as that described as demonstrative of a total disability evaluation.

A review of the Veteran's overall medical records and lay testimony show that a 70 percent disability evaluation already accounts for the Veteran's PTSD symptoms prior to May 1, 2013, as a 70 percent evaluation includes the presence of suicidal ideation, near continuous panic or depression, impaired impulse control (such as unprovoked irritability with periods of violence), difficulty in adapting to stressful circumstances and the inability to establish and maintain effective relationships.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has also considered whether further staged ratings were appropriate.  For the reasons indicated above, however, the Veteran's symptoms do not present with findings necessary to allow for any further higher staged ratings than those already assigned.

B.  On and after May 1, 2013

The Board finds that the evidence of record shows that on and after May 1, 2013, the Veteran's symptoms demonstrate total occupational and social impairment.

At an appointment with Dr. HJ in June 2013, the Veteran reported that he had quit his job 4 weeks after his March 2013 appointment.  He reported that he had planned to stay at his job until he turned 62 and could retire, however, he felt that he could no longer handle the stress of his job and became concerned that he might do something to his boss had he stayed on.  He noted progressive irritation while at work over the last few years, which had especially increased over the last few months of his employment.  The stress primarily came from problems with his boss and co-workers.  The Veteran reported experiencing some relief after leaving his job, but noted that he had little interaction with other people and stayed home most of the time.  He also stated that he was easily irritated and anxious and avoided people and crowds.

At an appointment in January 2014, the Veteran reported that he had attempted to return to work part-time, but realized that he could no longer work due to his symptoms.  He reported improvement with his stress after leaving his job, but Dr. HJ noted that the Veteran remained anxious and disheveled in appearance.  The Veteran also reported seeing images of moving objects and experiencing obsessive thoughts about being in danger.  He denied suicidal or homicidal ideation as well as hallucinations.

In October 2015 the Veteran underwent another VA examination.  At that time, the Veteran reported persistent irritability, risky behavior, difficulty concentrating, sleep disturbance, exaggerated startle response, and hypervigilance.  He noted that he had one friend and a good relationship with his two children.  The Veteran also reported a history of problems with physical and verbal anger outbursts.  He noted that he had almost choked his first wife to death and thus, was avoiding his current wife so as to avoid such an anger outburst.  He also noted that he had quit his job due to anger outbursts at his supervisor as well as homicidal ideation towards the supervisor.  He stated that he had quit his job to avoid jail.  The Veteran then reported that if he could obtain employment that did not require him to interact with anyone, he could probably handle the job, however, it was noted that he had had substantial problems with even minimal interactions with people at his prior job.  The 2015 VA examiner then opined that the Veteran's PTSD was manifest by reduced reliability and productivity.

While the October 2015 VA examiner appears to characterize the Veteran's PTSD symptoms as only meeting the criteria for a 50 percent evaluation for this time period, the Board finds that review of the evidence of record shows that the Veteran was, in fact, totally impaired by his PTSD symptoms on and after May 1, 2013.  First, the Veteran's symptoms show total or near total social impairment during this time period.  While the Veteran did report that he had one friend and a good relationship with his children, the Board notes that the Veteran's medical records most often reflect that the Veteran was not participating in any social functions during that time period and instead, primarily remained in his home.  Unlike his medical records dated prior to May 2013, there was no discussion of dinners out with his wife or yearly vacations during this time period.  Importantly, the Board notes that the Veteran appeared to be isolating from his wife during this time, so as not to have an anger outburst; which was described by the Veteran as potentially involving physical harm.

In and around May 2013, the Veteran also felt that he had to quit his job due to his PTSD symptoms and his inability to handle stress and interactions with co-workers and his supervisor.  He noted that he had left his job due to his fear of his homicidal ideation towards his supervisor.  His medical records then reveal that the Veteran attempted to work part-time for a different supervisor, however, was unable to do so.  As will be discussed in further detail below, the Veteran has competently and credibly testified that he is unemployable as a result of his PTSD symptoms and his inability to interact with others.  The Board notes that the Veteran's contemporaneous medical records support the Veteran's statements that he is no longer able to work as a result of his PTSD symptoms.  As such, the Board finds that the Veteran has total occupational impairment.

In reaching its determination, the Board found that the evidence of record on and after May 1, 2013, not only shows a worsening of the Veteran's isolating from others, but also importantly notes that the evidence appears to indicate that the reason the Veteran was increasingly isolating himself was his fear of physically harming the people around him.  Within the context of prior violent behavior and a steady progression of PTSD symptoms at that time, the Board finds that the Veteran's overall symptoms on and after May 1, 2013 show a persistent danger of hurting self or others.  As such, the Veteran's overall symptoms more closely align with a total disability evaluation for PTSD on and after May 1, 2013.

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505   (2007), the Board has also considered whether further staged ratings were appropriate.  For the reasons indicated above, however, the Veteran's symptoms do not present with findings necessary to allow for any further higher staged ratings than those already assigned.

C.  Extraschedular Evaluations 

In reaching its decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Here, the Veteran's chronic irritability, anger, sleep difficulty, isolation and multiple other symptoms of the service-connected PTSD are directly reflected in the rating criteria, as they contemplate all symptoms that affect social and occupational impairment.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for PTSD and diabetes mellitus, type 2.  The Veteran has not asserted and the evidence does not suggest that the combination of these disabilities results in any symptom not already accounted for in the ratings provided for the disabilities.  As such, further discussion about the combined effects of disabilities is not necessary.  


ORDER

An evaluation in excess of 70 percent for PTSD, prior to May 1, 2013, is denied.

An evaluation of 100 percent for PTSD is granted effective May 1, 2013.

The claim of entitlement to a TDIU is dismissed.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


